19-892
   Meyers v. City of New York
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 30th day of April, two thousand twenty.

   PRESENT:
                    RALPH K. WINTER,
                    RICHARD C. WESLEY,
                    RICHARD J. SULLIVAN,
                         Circuit Judges.
   _____________________________________

   Charles Meyers, John Baker, Justin Strekal,
   Miles Walsh,

                           Plaintiffs-Appellants,

                   v.                                              19-892

   City of New York, Michael R. Bloomberg,
   individually and in his official capacity as
   former Mayor of the City of New York,
   Chief of Department Joseph J. Esposito,
individually and in his official capacity,
NYPD Commissioner Raymond Kelly,
individually and in his official capacity,
NYPD Patrol Officer Freddy Ynoa, Shield
# 18851, Hans Francois, Shield # 25825, John
Zaranis, Shield # 09645, Vasile Dubovici,
Shield # 28892,

                     Defendants-Appellees

Officer Does 1–100

                 Defendants.
_____________________________________



FOR PLAINTIFFS-APPELLANTS:                  PAUL L. MILLS, Law Office of Paul L.
                                            Mills, New York, NY.

FOR DEFENDANTS-APPELLEES:                   ZACHARY S. SHAPIRO,          Assistant
                                            Corporation Counsel (Richard Dearing,
                                            Devin Slack, Assistant Corporation
                                            Counsels, on the brief), for James E.
                                            Johnson, Corporation Counsel of the
                                            City of New York, New York, NY.



      Appeal from the United States District Court for the Southern District of

New York (Carter, J.).

      UPON      DUE      CONSIDERATION,          IT   IS   HEREBY     ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.
      Plaintiffs-Appellants appeal the district court’s orders and judgment

dismissing Plaintiffs’ 42 U.S.C. § 1983 claims in favor of the City of New York (the

“City”), former mayor Michael Bloomberg (the “Mayor”), former New York Police

Department (“NYPD”) Commissioner Raymond Kelly, former Chief of

Department of the NYPD Joseph J. Esposito, and individual officers employed by

the NYPD (collectively with the City, the Mayor, Kelly, and Esposito,

“Defendants”).    We assume the parties’ familiarity with the underlying facts,

procedural history, and issues on appeal, to which we refer only as necessary to

explain our decision.

      Between September 2011 and November 2011, a group of protestors known

as “Occupy Wall Street” started a demonstration to protest what they saw as rising

economic inequality and the improper influence of corporations on government.

To amplify that message, hundreds of protestors, Plaintiffs among them, took up

residence in Zuccotti Park (the “Park”), a privately-owned plaza in Manhattan’s

Financial District.

      Over the course of many weeks, the protestors erected tents and other

structures – which Defendants say violated the City’s sanitation laws – and limited


                                         3
the public’s access to the Park. In time, crime and hazardous conditions began to

proliferate, including the use of gasoline and diesel generators near large

quantities of flammable materials.

      On November 15, 2011, NYPD officers ordered all persons present in the

Park to leave with their personal belongings or face arrest.          While many

protestors complied with the dispersal order, approximately 150 (including

Plaintiffs) refused to leave and were subsequently arrested. Plaintiffs thereafter

sued, alleging violations of their First, Fourth, and Fourteenth Amendment rights.

Ultimately, the district court entered judgment on the pleadings in favor of

Defendants, finding that Plaintiffs had failed to allege a constitutional violation.

This appeal followed.

      “We review de novo a district court’s decision on a motion to dismiss or for

judgment on the pleadings, accepting all factual allegations as true and drawing

all reasonable inferences in the plaintiff’s favor.” Hogan v. Fischer, 738 F.3d 509,

515 (2d Cir. 2013). In so doing, we may consider “the complaint, the answer, any

written documents attached to them, and any matter of which the court can take

judicial notice for the factual background of the case.” L-7 Designs, Inc. v. Old


                                         4
Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (quoting Roberts v. Babkiewicz, 582 F.3d
418, 419 (2d Cir. 2009)). “A complaint is [also] deemed to include . . . materials

incorporated in it by reference[] and documents that, although not incorporated

by reference, are integral to the complaint.” Id. (internal quotation marks

omitted).

                                    Discussion

      Though Plaintiffs set forth a number of different grounds for relief, the

gravamen of their claims is that the NYPD’s dispersal order, and the arrests that

followed, were part of an unlawful scheme to muzzle the protestors and deprive

them of their right to remain in the Park. Upon review, we conclude that the

district court properly granted judgment on the pleadings in favor of Defendants

because Plaintiffs have failed to plead any cognizable constitutional violations.

I.    False Arrest and Malicious Prosecution

      “Probable cause is a complete defense to a constitutional claim of false

arrest” and “continuing probable cause is a complete defense to a constitutional

claim of malicious prosecution.” Betts v. Shearman, 751 F.3d 78, 82 (2d Cir. 2014).

“Probable cause exists when ‘the facts and circumstances within . . . the [police]



                                         5
officers’ knowledge and of which they had reasonably trustworthy information

are sufficient in themselves to warrant a [person] of reasonable caution in the belief

that an offense has been or is being committed by the person to be arrested.’” Kass

v. City of New York, 864 F.3d 200, 206 (2d Cir. 2017) (quoting Marcavage v. City of

New York, 689 F.3d 98, 109 (2d Cir. 2012)). To determine whether probable cause

exists, we must “examine the events leading up to the arrest, and then decide

whether these historical facts, viewed from the standpoint of an objectively

reasonable police officer, amount to probable cause.” Marcavage, 689 F.3d at 109

(quoting Maryland v. Pringle, 540 U.S. 366, 371 (2003)).

      The record makes plain that the NYPD officers had probable cause to arrest

Plaintiffs for, among other offenses, disorderly conduct under N.Y. Penal Law

§ 240.20(6) and trespass under N.Y. Penal Law § 140.05, after Plaintiffs refused to

leave the Park following the dispersal order.

      As an initial matter, we conclude that the dispersal order was lawful

because it was intended to promote several legitimate governmental goals and

was therefore not arbitrary. See Kass, 864 F.3d at 212; see also Crenshaw v. City of

Mount Vernon, 372 F. App’x 202, 206 (2d Cir. 2010). The City had a legitimate


                                          6
interest in ensuring that the Park remained accessible to all members of the public

– not just the protestors – and free of congestion. See Kass, 864 F.3d at 208; Int’l

Action Ctr. v. City of New York, 587 F.3d 521, 527 (2d Cir. 2009); see also Clark v. Cmty.

For Creative Non-Violence, 468 U.S. 288, 298 (1984) (acknowledging that “the

Government [need not] tolerate” demonstrations that render parks “partial[ly]

inaccessib[le] to other members of the public”).          In addition, the City had a

significant interest in clearing the Park of unlawful structures, Betancourt v.

Bloomberg, 448 F.3d 547, 553–54 (2d Cir. 2006); see also Gersbacher v. City of New York,

No. 14-cv-7600 (GHW), 2017 WL 4402538, at *7–8 (S.D.N.Y. Oct. 2, 2017)

(acknowledging that N.Y.C. Admin. Code § 16-122(b), which prohibits the erection

of “shed[s], building[s] or other obstruction[s]” in public spaces, applies to the

Park), and mounting fire hazards, Marcavage, 689 F.3d at 105 (“The government

interest in security is . . . significant.”).

       Plaintiffs’ refusal to comply with that lawful dispersal order supplied

probable cause to arrest them for disorderly conduct. Even in the early morning,

it was entirely reasonable for the arresting officers to assume that nearly 150

protestors refusing to leave a public area in downtown Manhattan would risk


                                                7
“public inconvenience.” Kass, 864 F.3d at 211; see also People v. Weaver, 16 N.Y.3d
123, 128 (2011) (“We have made clear that a defendant may be guilty of disorderly

conduct regardless of whether the action results in public inconvenience,

annoyance or alarm if the conduct recklessly creates a risk of such public

disruption.”). In any event, the NYPD also had probable cause to arrest Plaintiffs

for trespassing once they refused to leave the Park after being ordered to do so.

See Williams v. Town of Greenburgh, 535 F.3d 71, 79 (2d Cir. 2008); Berger v. Schmitt,

91 F. App’x 189, 190 (2d Cir. 2004) (“[U]nder New York law it is unlawful to remain

on the premises after being personally given a lawful order to depart.”).

II.   Retaliatory Arrest and First Amendment Discrimination

      “The existence of probable cause defeats a First Amendment claim premised

on the allegation that defendants arrested a plaintiff based on a retaliatory

motive.” Caravalho, 732 F. App’x at 23 (citing Fabrikant v. French, 691 F.3d 193, 215

(2d Cir. 2012)).   Though a narrow exception exists where there is “objective

evidence” that the police refrained from arresting similarly situated people not

engaged in speech, Nieves v. Bartlett, 139 S. Ct. 1715, 1727 (2019), no such facts were

alleged here. As Plaintiffs admit, the NYPD arrested “everyone who remained in



                                          8
the [P]ark” following the dispersal order. Pls.’ Br. at 35.

      Plaintiffs fair no better in trying to classify the City’s temporary closure of

the Park as discriminatory. In public fora, “the government may apply content-

neutral time, place, and manner restrictions . . . [that] are ‘narrowly tailored to

serve a significant government interest’” so long as “‘ample alternative channels

of communication’ are available.” Kass, 864 F.3d at 208 (quoting Zalaski v. City of

Bridgeport Police Dep’t, 613 F.3d 336, 341 (2d Cir. 2010)). Assuming that the Park

is such a public forum, the City’s temporary closure satisfied these requirements.

      First, the order was content neutral; just because protestors were the only

ones impacted does not change that fact. See Madsen v. Women’s Health Ctr., Inc.,

512 U.S. 753, 762–63 (1994). Second, as described above, the dispersal order was

motivated by significant City interests, including the need to address mounting

fire hazards and reduce congestion. Third, the dispersal order was appropriately

tailored to achieve those interests and the City was not required to use the absolute

“least restrictive or least intrusive means” possible. Caravalho, 732 F. App’x at 23

(quoting Marcavage, 689 F.3d at 106). Lastly, the dispersal order left open ample

alternative channels for speech: the protestors were free to exercise their rights


                                         9
in any other public area within the vicinity of the Park (or even to return to the

Park after it was cleaned).

III.   Eviction from the Park Without Due Process

       To assert a due process claim, a plaintiff must show that he has been

“deprived of a protected interest in ‘property’ or ‘liberty.’” Am. Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 59 (1999) (quoting U.S. Const. amend. XIV § 1). Such

an interest must be “individual in nature.” Harrington v. County of Suffolk, 607 F.3d
31, 34 (2d Cir. 2010). “Thus, where the ‘intended beneficiaries’ of a particular law

‘are entirely generalized,’ . . . the law does not create a property interest protected

by the Due Process Clause.” Id. at 34–35.

       Here, Plaintiffs claim that they had a protected interest to remain in the Park

because of an “easement” created by a City zoning resolution, Pls.’ Reply at 11,

and because the Mayor “publicly announced that so long as the camping

demonstrators continued to obey the law they must and would be allowed to stay

in the [P]ark,” App’x 89. Neither source created an individualized right to remain

in the Park, let alone to do so while flouting City rules.




                                          10
      The City’s zoning laws granting access to the Park “run[] to the public

generally;” “[s]uch universal benefits are not property interests protected by the

Due Process Clause.”       Harrington, 607 F.3d at 35 (internal quotation marks

omitted). And setting aside whether the Mayor’s general statement could even

create an individualized entitlement, Plaintiffs ignore the Mayor’s qualification

that they could remain in the Park only so long as they obeyed the law. Since

Plaintiffs refused to comply with a lawful dispersal order – necessitated in part by

the protestors’ own habitual violation of City rules – the Mayor’s statement

provides them with no basis for asserting a property interest in remaining

permanently at the Park.

                                    Conclusion

      We have reviewed the remainder of Plaintiffs’ arguments and find them to

be without merit. Accordingly, we AFFIRM the judgment of the district court.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk of Court




                                        11